FILED IN
          1st COURT OF APPEALS
              HOUSTON, TEXAS
         12/14/2015 12:29:57 PM
          CHRISTOPHER A. PRINE
                  Clerk




TAB 17
                                      DATA ENTRY
                                                   DATE
                                      PICK UP THIS DATE
                                                                                                   COU
                                                                                                    1
                                                                                                  PROB
                                                                                                  PROBATE COURT 1




                                                                427,208
                                                            NO.427,208
                                                            NO.
                 INRE:
                 IN     GUARDIANSHIP
                    RE: GUARDIANSHIP OF
                                     OF §                                           COURT
                                                                              INPROBATENO.1
                                                                              IN PROBATE COURT NO. 1

                    PETERSON,
                 RUBY
                 RUBY PETERSON,                                                              OF
                                                                                             OF

                 ANINCAPACITATED  PERSON
                 AN INCAPACITATED PERSON                                      HARRIS
                                                                              HARRIS COUNTY, TEXAS
                                                                                     COUNTY, TEXAS

                                                        TRANSFER
                                                     ORDER
                                                     ORDER OF TRANSFER

                          Onthisday,
                          On           theCourt
                             this day, the       considered
                                           Court considered DavidPeterson
                                                            David Petersonand Carol M
                                                                          andCarol    anley’s
                                                                                    Manley's Motion
                                                                                             Motion to Transfer
                                                                                                    toTransfer
                 Lawsuit
                     Pursuant      Code
                               Estates
                          toTexas           1022.005
                                       Sections  and1022.007
                                                         and,                                                   the
                 Lawsuit Pursuant to Texas Estates Code Sections 1022.005 and 1022.007 and, after considering the

                 Motion,
                 Motion, any responses,
                         anyresponses, thepleadings,
                                       the            andthe
                                           pleadings, and thearguments
                                                             arguments ofcounsel,
                                                                       of          theCourt
                                                                          counsel, the Court fords andorders
                                                                                             findsand orders that:
                                                                                                             that:

                          1.
                          1.      Ithasjurisdiction
                                  It has jurisdiction over
                                                      over the Guardianship ofRuby
                                                           theGuardianship  of Ruby P eterson,
                                                                                    Peterson, an incapacitated
                                                                                              an incapacitated person;
                                                                                                               person;

                          2.
                          2.      Thesubject
                                  The subject matter ofthelawsuit
                                              matterof             pending
                                                       the lawsuit pending inthe
                                                                           in           Judicial
                                                                              the 129th Judicial District
                                                                                                 District ofHarris
                                                                                                          of Harris

                                  County,Texas
                                  County,      under Cause
                                          Texasunder       No. 2014-40980;
                                                     Cause No.                  S. Peterson, M
                                                                           Ruby S.Peterson,
                                                               2014-40980; Ruby                ackey("Mack")
                                                                                             Mackey

                                  Glen              Leslie Peterson, Lonny
                                                DonLeslie
                                  GlenPeterson, Don                  Lonny P eterson
                                                                           Peterson     CarolA
                                                                                    vv..Carol Anne Manley
                                                                                                nneManley and
                                                                                                          and

                                  David Peterson, Silverado
                                  David           Silverado Senior        CareFacility,
                                                                   LivingCare
                                                            Senior Living     Facility, Tanna McMillan,
                                                                                        TannaMcMillan, Linda
                                                                                                       Linda

                                  Lavinson, Dr.Rebecca
                                  Lavinson, Dr.         Clearman
                                                Rebecca Clearman (“District
                                                                 ("District Court Proceeding”)
                                                                            CourtProceeding") concems
                                                                                              concerns matters
                                                                                                       matters

                                  related
                                  related to theguardianship
                                          to the              proceeding
                                                 guardianship proceeding           n thisCourt
                                                                         pending iin
                                                                         pending     this Court under CauseNo.
                                                                                                underCause No.
                                  427,208
                                  427,208 ("Guardianship
                                          ("Guardianship Proceeding");
                                                         Proceeding"); and
                                                                       and

                          3.
                          3.      TheMotion  shouldbe
                                  The Motion should   grantedand
                                                    begranted andthe  District
                                                                 the District CourtProceeding
                                                                              Court            shouldbe
                                                                                    Proceeding should be
                                  transferred
                                  transferred to thisC
                                              to this   ourt,
                                                      Court,    further
                                                             asfurther
                                                             as        described
                                                                       described below.
                                                                                 below.

                 It is therefore,ORDERED,
                 Itis  therefore,

                                  ORDERED, that that under
                                                    under Section
                                                          Section  1022.007
                                                                  1022.007   ofthe
                                                                            of     Texas
                                                                               the Texas Estates
                                                                                         Estates Code,
                                                                                                 Code, thecase
                                                                                                       the caseknown
                                                                                                               known

                 as Ruby
                 as         Peterson,
                    Ruby S. Peterson, Mackey          GlenPeterson,
                                      Mackey ("Mack') Glen Peterson,Don Leslie
                                                                    DonLeslie Peterson,
                                                                              Peterson, Lonny
                                                                                        Lonny Peterson
                                                                                              Peterson v.
                                                                                                       v.

                 CarolA
                 Carol      Manley
                         nneManley
                       Anne        and David P
                                   andDavid    eterson,
                                             Peterson, Silverado
                                                       Silverado SeniorLiving
                                                                 Senior LivingCareFacility,
                                                                              Care Facility,Tanna
                                                                                            Tanna McMillan,
                                                                                                  McMillan,

                 Linda
                 Linda L avinson,
                       Lavinson,     Rebecca
                                 Dr.Rebecca
                                 Dr.        Clearman,
                                            Clearman, pending iinnthe
                                                      pending               Judicial
                                                                  the 129th Judicial District
                                                                                     District ofHarris
                                                                                              of        County,
                                                                                                 Harris County,


                 070200/000001
                 376 113073Iv I




Silverado Appx. 0110
                                                                                            No. 1-15-586-CV563
                 Texas under
                 Texas under       No.
                             Cause No. 20l4-40980
                                       2014-40980 and
                                                  and any
                                                      any and
                                                          and allother
                                                              all othersub-docket
                                                                       sub-docket cases
                                                                                  cases under
                                                                                        under that
                                                                                              that cause
                                                                                                   cause number,
                                                                                                         number,

                     hereby
                 arehereby
                 are                      Probate
                                       toProbate
                           transferred to        CourtNo.
                                                 Court       ofHarris
                                                       No.l1 of        County,
                                                                Harris County, Texas;
                                                                               Texas; the
                                                                                      the new       inthisCourt
                                                                                              causein
                                                                                          new cause   this Court

        0%1      shallbe
                 shall bestyled:
                         styled: In re:Guardianship of Ruby
                                 In re:                Ruby Peterson, as
                                                                      as incapacitated person, shallbe
                                                                                       person, shall beassigned
                                                                                                       assigned

                 CauseNo.
                 Cause No.427,208-40l  inProbate
                          427,208-401 in         CourtNo.
                                         Probate Court No.l ofHarris
                                                          1 of        County,
                                                               Harris County, Texas;and
                                                                              Texas;    all claims, cross-claims,
                                                                                     andallclaims,  cross-claims,

                 counterclaims,
                 counterclaims, and interventions
                                andinterventions     theTravis
                                                  inthe
                                                 in     Travis County
                                                               County Suit
                                                                      Suit  shall
                                                                           shall bestyled
                                                                                 be styled and referred
                                                                                           andreferred inthe
                                                                                                       in the manner
                                                                                                              manner

        0        described Itisfurther,
                       above.
                 described above. It is further,
        0                  ORDERED, thatthe  Clerkof      JudicialDistrict
                                                      theJudicial DistrictCourt
                                                                           Courtof I·Iarris
                                                                                          County,Texas,
                                                                                                  Texas,shall
                                                                                                        shall
                           ORDERED, that the Clerk of the                       of Harris County,

                 prepare           copies o
                 prepare certified copies    all documents contained
                                          offalldocuments            in the District Court’s
                                                           contained intheDistrict                intheDistrict
                                                                                     Court's file in              Court
                                                                                                     the District Court

                 Proceeding
                 Proceeding andshall  deliver
                            and shall deliver the documents under
                                              thedocuments  under tthe
                                                                    heClerk’s  sealto
                                                                       Clerk's seal totheClerk  oftheHarris
                                                                                      the Clerk of the Harris County
                                                                                                              County

                 Probate       forinclusion
                 Probate Court for           intheCourt
                                   inclusion in                 ofthe
                                                the Court files of     new transferred
                                                                   the new             cause,andthat
                                                                           transferred cause, and that aa certified copy
                                                                                                                    copy

                 ofthisOrder
                 of            shallbe
                    this Order shall befiled in
                                             intheHarris   County
                                                the Harris County District
                                                                  District Courtto
                                                                           Court   complete
                                                                                 tocomplete the      oftheDistrict
                                                                                            thefiles of the District

                       Proceeding
                 CourtProceeding
                 Court           and
                                 and to further
                                     to further showthat
                                                show that tthe
                                                            heDistrict  CourtProceeding
                                                               District Court Proceeding isclosed.
                                                                                         is closed. .14 / 3 "Cu


                                   SIGNED
                                   SIGNEDon              of at/ (7
                                          on this zslity of                   ,2014.UDGE
                                                                               , 2014.



                                                                                UDGE R
                                                                                     R           ING
                                                                                                 ING


                          1? Dt.arD                                       ?7,-
                                                           71-Ac, -17 /4"),                      j 11,-1C-14I n Ate-,,,?
                C4.)rre-rrfr1y S C-AGVVIe / 7171                        C         C7L7fr         '   30 pi
                                                     JD/                                    j- hod/ 1.-7 s---/ra_ci
                    29 44,         110 aim;
                                               /      0 ct-, n-7                           Pre4 6t7Le...
                 6 _e q rh
                            ?Li




                                                                  2
                                                                  2
                 070200/000001
                 376
                 376 -11307311/1




Silverado Appx. 0111
                                                                                             No. 1-15-586-CV564
        C)       APPROVED AS TOFORM:
                          AS TO FORM:
        C)
                   CRAIN, CATON & JAMES, P.C.




                   By:
                              PatelPach
                         arah Patel Pach
                        (State
                       (State Bar #00788164)
                       spacheco@craincaton.com
                        Kathleen         Beduze
                        Kathleen Tanner Beduze
                       (State Bar#24052205)
                        (StateBar #24052205)
                        kbeduze@craincaton.com
                                             1700
                       1401 McKinney, Suite 1700
                        Houston, Texas  77010
                                 Texas 77010
                                    (713)658-2323
                       Telephone: (713)  658-2323
                                   713658-1921
                        Facsimile: 713

                   Attorneys for David Peterson and Carol
                   Anne Manley




                                                            3
                 070200/000001
                 376-11307311,1




Silverado Appx. 0112
                                                                No. 1-15-586-CV565
TAB 18
                                                                                                                               FILED
        AMM   •                                                                                               7/25/2014 10:58:28 AM
                                                                                                                      StanStanart
                                                                                                                        Stan Stanart
                  DATA-ENTRYP\CK                                                                                      c County Clerk

                         TH|$
                  DATA-ENTRY
                        UP
                  PICK UP THIS DATE                                                             PROBATE
                                                                                                                       Harris County


                                                                                                             COURT 1
                                                           NO.4427,208
                                                      CAUSENO.
                                                      CAUSE     27,208
       tr         IN THE GUARDIANSHIP OF
                  INTHEGUARDIANSHIP   OF                        §      IN THE PROBATECCOURT
                                                                      INTHEPROBATE     OURT
                        PETERSON, PROPOSED
                  RUBY PETERSON,
                  RUBY            PROPOSED                      §
                  WARD
                  WARD                                             HARRISCOUNTY,
                                                                 § HARRISCOUNTY,TEXAS
                                                                                TEXAS
       u                                                         §
                                                                §     PROBATECCOURT
                                                                      PROBATE  OURT11

                                         NOTICEOFNONSUIT
                                         NOTICE          OFAPPLICATION
                                               OF NONSUITOF APPLICATION
                            FOR GUARDIANSHIP
                            FOR GUARDIANSHIPOFRUBY PETERSON,PROPOSED
                                            OF RUBYPETERSON,
                                                                    WARD
                                                            PROPOSED WARD

                       MACKEY ("MACK") GLEN PETERSONAND
                       MACKEY("MACK")GLEN   PETERSON AND DON
                                                                     PETERSON
                                                              LESLIEPETERSON
                                                         DON LESLIE
                                                                                                                                       J
                                             this NOTICEO
                                 hereby filethisNOTICE
                  ("APPLICANTS")hereby
                  ("APPLICANTS")                        OF NONSUITT
                                                          FNONSUIT  HEIRCLAIMS
                                                                  THEIR
                                                                              IN THIS
                                                                        CLAIMS IN THIS
                                                      WARD,RUBYPETETERSON   and
                  GUARDIANSHIPAPPLICATIONFORPROPOSED
                  GUARDIANSHIPAPPLICATION FOR PROPOSED WARD, RUBY PETETERSON and
                  notify      HonorableJudgeof         intentto
                                                 theirintent            THEIRAPPLICATION
                                                                 DISMISSTHEIR            FOR
                  notify this
                         this Honorable Judge of their        toDISMISS       APPLICATION FOR

                  GUARDIANSHIPOF
                  GUARDIANSHIP OFRUBY
                                      PETERSON,PROPOSEDWARD,and requestthat this
                                 RUBY PETERSON, PROPOSED WARD, and request that this
                                                     ORDERS concluding this matteraaccordingly
                                                                                   ccordingly    thatthey
                  Honorable Judge
                  Honorable        enter aappropriate
                            Judge enter    ppropriate ORDERS concluding thismatter            so
                                                                                               so that they

                  may pursue claims
                  maypursue                    in CauseNo.2014—40980,  MACKPETERSON,        ETAL.VS.i
                              claims asserted in Cause No. 2014-40980, MACK PETERSON, ET AL. VS.
                  DAVIDPETERSON, ETAL.,whichconsistof claimsfordamagesin tort andfederalcivil
                  DAVID PETERSON, ET AL., which consist of claims for damages in tort and federal civil
                  rightsviolations underTitleII of theAmericans    withDisabilities  Actof 1990("ADA").
                  rights violations under Title II of the Americans with Disabilities Act of 1990 ("ADA").
                  PLAINTIFFS  respectfully       thattheCourtdismiss    theirApplication  forGuardianship  on
                  PLAINTIFFS respectfullyrequest
                                          request that the Court dismiss their Application for Guardianship on
                                       162provides
                  thisbasis.Tex.R.Civ.P.              inrelevant  part: "Atanytimebeforetheplaintiff      has
                  this basis. Tex.R.Civ.P. 162 provides in relevant part: "At any time before the plaintiff has
                  introducedallofhisevidenceotherthanrebuttalevidence,theplaintiffmaydismissa case,or
                  introduced all of his evidence other than rebuttal evidence, the plaintiff may dismiss a case, or
                  take
                  take a
                        nonsuit, which shall beentered  inthe  minutes...."
                       a nonsuit, which shall be entered in the minutes...."
                    The       lawdiscussing Rule162clearly            thattakingof a nonsuitdoesnoti
                     The case
                         case law discussing Rule 162 clearly reflects that taking of a nonsuit does not
                           the
                  necessitate        of anyotherpleadings or observing  othertechnical rules,but
                  necessitate the filing of any other pleadings or observing other technical rules, but merely
                                                                                                                 1




Silverado Appx. 0113
                                                                                           No. 1-15-586-CV558
                  requires
                  requires tthe
                             heappearance before
                                          before the
                                                 the court
                                                     court o   clerkby
                                                           orr clerk       plaintiff,
                                                                     by aaplaintiff,                through
                                                                                     orintervenor, through
                                                                                     or                    its
                                                                                                           its

                  representative
                  representative or attorney, andthetransmittal
                                 or attorney, and the transmittal to theclerk
                                                                  to the       oftheparty’s
                                                                         clerk of             abandoning
                                                                                  the party's abandoning itsclaims.
                                                                                                         its claims.

                  No            procedure
                  No particular procedure isrequired       takeaanonsuit.
                                          is required ttoo take  nonsuit.            640S.W.2d
                                                                          Greenberg, 640           872;Orion
                                                                                                at 872;
                                                                                         S.W.2d at

                  Investments, Inc.    Dunaway
                                    v.Dunaway
                               Inc. v.        &Associates, Inc.,
                                              &            Inc.,760
                                                                 760S.W.2d 371,373
                                                                    S.W.2d 371, 373(Tex.App.--Fort Worth
                                                                                   (Tex.App.--Fort Worth

                  1988,w
                  1988,  ritdenied).
                        writ denied). T
                                      The Supreme C
                                        heSupreme   ourthasheldthatthe
                                                  Court                        is to
                                                        has held that the rule is       liberallyconstrued
                                                                                     beliberally
                                                                                  tobe           construedin
                                                                                                           in
                  favor
                  favor o
                        offtheright     nonsuit,
                                     tononsuit,
                           the right to         Greenberg,
                                                Greenberg, 640S.W.2d  att 872,
                                                           640 S.W.2d a   872, a ndthatit
                                                                               and         shouldnot
                                                                                   that it should    begiven
                                                                                                  notbe given

                  strictor
                  strict    technical
                         ortechnical construction.
                                     construction. Smithv.
                                                   Smith   Columbian
                                                         v.Columbian        Co.,145Tex.478,198S.W.2d
                                                                     Carbon Co., 145 Tex. 478, 198 S.W.2d

                  727,728(1947).   Theruleis
                  727, 728 (1947). The          equally
                                       rule is equally  applicable
                                                       applicable     intervenors
                                                                   tointervenors
                                                                  to              claiming
                                                                                 claiming affirmative relief.

                  Boswell, O'Toole,
                  Boswell, O'Toole, Davis &Pickering
                                    Davis & Pickering            546S.W.2d
                                                     v.Townsend, 546
                                                     v.                     380,381(Tex.Civ.App.--
                                                                     S.W.2d 380, 381 (Tex.Civ.App.--

                  Beaumont1977,
                  Beaumont 1977,nnoo writ).TheTexas          haveuniformly
                                                      courtshave
                                     writ). The Texas courts     uniformly h eldthatpresentation
                                                                           held                      thecourt
                                                                                                  to the
                                                                                that presentation to     court
                  of   nonsuit
                  ofaa nonsuit insome
                               in     fashion
                                  somefashion andentry
                                              and      ofthatpresentation
                                                  entryof                        thecourt's
                                                                            uponthe
                                                          that presentation upon            calendar
                                                                                    court's calendar      the
                                                                                                     endsthe
                                                                                                     ends

                       withregard
                  casewith
                  case            toany
                           regard to    claims
                                     anyclaims involving
                                               involving thatparty,
                                                         that party,except
                                                                    except forclaims
                                                                           for        foraffirmative relief
                                                                               claims for            reliefthen
                                                                                                            then
                  pending againstthe
                  pending against thenonsuiting            orderever
                                                party;nnoo order
                                     nonsuiting party;               needbeentered.Strawder
                                                                 everneed                         Thomas,
                                                                                               v.Thomas,
                                                                          be entered. Strawder v.        846
                                                                                                         846

                  S.W.2d51,
                  S.W.2d 51,59 (Tex.App.
                            59 (Tex.App. —CorpusChristi
                                         —Corpus Christi1992). MOVANTS
                                                        1992). MOVANTS   equestaallll other
                                                                       rrequest       otherandfurther
                                                                                            and further

                  relief towhich
                  relief to which tthey
                                    heymay bejustly
                                        maybe        entitled
                                              justly entitled    lawor
                                                              atlaw
                                                              at       inequity.i
                                                                    orin equity.



                                                                      Respectfully,l
                                                                      Respectfully,

                                                                       SCHWAGER
                                                                      THE LAW
                                                                           FIRM
                                                                      THE SCHWAGER LAW FIRM

                                                                      151 r:%a fiekee   94f mar,
                                                                      Candice
                                                                      Candice L.Schwager
                                                                              L. Schwager
                                                                      1417
                                                                         Ramada
                                                                            Dr.
                                                                      1417 Ramada Dr.
                                                                      Houston,Texas
                                                                      Houston, Texas77062
                                                                                     770622E
                                                                                                               2




Silverado Appx. 0114
                                                                                             No. 1-15-586-CV559
                                                                                 315-8489
                                                                Tel: (832) 315-8489
                                                                          583-0355
                                                                       (713)
                                                                Fax: (713) 583-0355
                                                                schwagerlawfirmAlive.com
                                                                ATTORNEY
                                                                      FORMACKGLEN
                                                                ATTORNEY FOR MACK GLEN
                                                                PETERSON,
                                                                      ANDDONLESLIE
                                                                PETERSON, AND DON LESLIE
                                                                PETERSON
                                                                PETERSON

                                            CERTIFICATE
                                                    OFSERVICE
                                            CERTIFICATE OF SERVICE

                       I, CANDICE
                       I, CANDICE SCHWAGER,
                                  SCHWAGER, certify thatallcounsel
                                            certify that             of record havebeenserved
                                                         all counsel of        have been served withthe
                                                                                                with the
                             NOTICE  OFDISMISSAL
                                             OFAPPLICATION
                                                      FOR
                                                        GUARDIANSHIP
                  foregoing NOTICE OF DISMISSAL OF APPLICATION FOR GUARDIANSHIP this 25th
                         July,
                  day of July, 2014.
                               2014.
        r.
                                                                Isl c tt4tehor    (44




                                                                                                     3




Silverado Appx. 0115
                                                                                        No. 1-15-586-CV560
TAB 19
                                                                                                                    FILED          FILED
                                                                                                           7/28/2014
                                                                                                                 9:26:52
                                                                                                                     AM
                                                                                                                   7/28/2014 9:26:52 AM
             '   'Stan
                                                                                            PROBATE
                                                                                           PROBATE COURT I
                                                                                                                c
                                                                                                                            Stan Stanart
                                                                                                                            County Clerk
                                                                                                                           Harris County



                                                       CAUSE
                                                       CAUSE NO.427,208'+9't•
                                                             NO.

                 RUBYS.
                 RUBY    S.PETERSON,
                           PETERSON, Individually,          §           INPROBATE
                                                                        IN         COURTNO.
                                                                           PROBATE COURT NO.1
                                                                                            1
                 MACKEY
                 MACKEY      ("MACK”)
                            ("MACK")    GLENPETERSON
                                        GLEN    PETERSON
                 PETERSON,
                 PETERSON,                   NextFriend
                               Individually, Next Friend    §
                 Attomey-in
                 Attorney-in  Factfor
                              Fact forRUBY
                                      RUBY
                 PETERSON,
                 PETERSON,     DONLESLIE
                               DON   LESLIE   PETERSON§
                                              PETERSON
                 Individually, NextFriend,  Attomey-in- §
                               Next Friend, Attorney-in-
                 FactofRUBY
                 Fact of RUBY S. S.PETERSON,     LONNY §
                                   PETERSON, LONNY
                 PETERSON,
                 PETERSON,     Individually
                               Individually andNext
                                            and Next Friend §
                 OfRUBY
                 Of RUBY S. S.Peterson                      §
                 VS.
                 VS.                                             §      OF
                                                                        OF

                 CAROL
                 CAROL  ANNE
                        ANNE MANLEY
                             MANLEY  AND
                                     AND                         §
                 DAVID
                 DAVID PETERSON,
                       PETERSON, SILVERADO
                                 SILVERADO                       §
                 SENIORLIVING
                 SENIOR LIVING CARE
                               CARE FACILITY
                                    FACILITY '                   §
                 TANNAMCMILLAN,
                 TANNA  MCMILLAN,                                §
                 LINDALAVINSON,
                 LINDA LAVINSON,                                 §
                 DR.REBECCA
                 DR.         CLEARMAN
                     REBECCA CLEARMAN
                                               _                 §      HARRISC
                                                                        HARRIS  OUNTY,
                                                                               COUNTY, TEXAS
                                                                                       TEXAS
                                          DEFENDANTS’   TOTHE
                                                   PLEATO
                                       DEFENDANTS' PLEA   THE JURISDICTION,
                                    ORIGINAL
                                    ORIGINAL ANSWER             FORDISCLOSURE
                                                    ANDREQUEST FOR
                                             ANSWER AND             DISCLOSURE

                          Defendants,
                          Defendants, Silverado
                                      Silverado Senior
                                                Senior Living, Inc.d/b/aSilverado   SeniorLiving
                                                               Inc. d/b/a Silverado Senior LivingSugar
                                                                                                 SugarLand,
                                                                                                       Land,
                 improperlynnamed
                 improperly  amedas  SilveradoSenior
                                  as Silverado SeniorLivingCareFacility                  TannaMcMillan
                                                     Living Care Facility ("Silverado"), Tanna McMillan

                 “McMillan")
                 "McMillan") andLinda
                             and       Lavinson
                                 Linda Lavinson ("Lavins0n")
                                                ("Lavinson")      thisOriginal
                                                             file this Original Answer to Plaintiffs’
                                                                                Answer to             Mackey
                                                                                          Plaintiffs' Mackey

                 GlenPeterson,
                 Glen           individually
                      Peterson, individually andas
                                             and   nextfriend ofRuby
                                                 asnext       of Ruby Peterson,
                                                                      Peterson, DonLeslie  Peterson, individually
                                                                                Don Leslie Peterson, individually

                 andas
                 and        friendof
                       nextfriend
                     asnext       ofRuby  Peterson,
                                     Ruby Peterson,     Lonny
                                                    and Lonny Peterson,
                                                              Peterson, individually
                                                                        individually and      friendof
                                                                                         nextfriend
                                                                                     and next       ofRuby
                                                                                                       Ruby

                 Peterson
                 Peterson (collectively,              or "Petersons")
                          (collectively, "Plaintiffs" or              Second
                                                         "Peterson") Second Amended
                                                                            Amended Original
                                                                                    Original Petition
                                                                                             Petition andJury
                                                                                                      and

                 Demand
                 Demand  and,ininsupport
                        and,      support thereof,
                                         thereof, would
                                                  would respectfully
                                                        respectfully showunto
                                                                     show     theCourt
                                                                          untothe          follows:
                                                                                        asfollows:
                                                                                  Court as

                                                   PLEA
                                                      TOTHEJURISDICTION
                                                   PLEA TO THE JURISDICTION

                          1.
                          1.        Plaintiffs, MackeyPeterson,
                                    Plaintiffs, Mackey Peterson,DonPeterson,
                                                                Don           andLonny
                                                                    Peterson, and       Peterson
                                                                                  Lonny Peterson havebrought
                                                                                                 have         suitas
                                                                                                      brought suit as

                 next friend
                 next friend ofRuby
                             of RubyS.Peterson,
                                    S. Peterson,but donot
                                                but do not have
                                                           have authority and/or standing
                                                                authority and/or          to bring
                                                                                 standing to bring such
                                                                                                   such claims
                                                                                                        claims on




                 4841-9055-4140.1




Silverado Appx. 0116
                                                                                               No. 1-15-586-CV813
                behalf ofRuby
                behalf of RubyPeterson
                              Peterson    RubyPeterson executed
                                       asRuby
                                       as              executed aa durable power ofattorney in
                                                                           powerof          infavor  ofCarol
                                                                                               favor of Carol

                Manley
                Manley andDavid
                       and       Peterson.
                           David Peterson.

                         2.
                         2.        Additionally,
                                   Additionally, any documents
                                                 anydocuments  relied
                                                              relied upon
                                                                     upon by            forany
                                                                          byPlaintiffs for     alleged
                                                                                           anyalleged authority
                                                                                                      authority toact
                                                                                                                to act

                onbehalf
                     ofRuby
                         Peterson
                                executed
                              were  inlate after
                                         2013 Ruby    had
                                                 Peterson declared
                                                        been   tolack
                on behalf of Ruby Peterson were executed in late 2013 after Ruby Peterson had been declared to lack

                capacityto execute
                capacity   executesame.
                                   same.
                         3.
                         3.        Standing
                                   Standing isaa constitutional
                                            is   constitutional prerequisite tofiling suit.
                                                                prerequisite to       suit. Heckman v.           Cty.,
                                                                                                    v.Williamson CV.,
                369S.
                369 S.W.3d
                      W.3d 1 37,1150
                           137,   50(Tex.
                                     (Tex. 2012). Acourt does
                                           2012). A      doesnot havejjurisdiction
                                                              nothave  urisdiction       clima
                                                                                   overaaclima
                                                                                   over            plaintiff
                                                                                               byaaplaintiff
                                                                                               by            who
                                                                                                             who

                doesnot
                does    havestanding
                     nothave standingtoassert  it.Id.
                                     to assert it.     Aplea
                                                   Id. A      to the
                                                         plea to the jurisdiction
                                                                      jurisdiction is        to challenge
                                                                                      proper to
                                                                                   is proper    challenge aparty’  lack
                                                                                                           party'sslack

                of standing.
                of Standing.M  D. Anderson Cancer Ctr.
                             M.D.                 Ctr. v.       52S.W.3d
                                                       v. Novak 52        704, 710-711 (Tex.2001).The
                                                                   S.W.3d 704,710-711  (Tex. 2001). The

                purpose ofaa plea
                purpose of   pleato thejurisdiction
                                  tothe              isto
                                        jurisdiction is   dismiss
                                                        todismiss aacause ofaction
                                                                    cause of        without
                                                                             action without regardto
                                                                                            regard   whether
                                                                                                   towhether the
                                                                                                             the

                claimhas
                claim hasmerit.              Sch.Dist.
                         merit. Bland Indep. Sch.          Blue,34
                                                  Dist.v.v.Blue, 34S.W.3d 547,554
                                                                   S.W.3d 547, 554(Tex. 2000).Aplea
                                                                                  (Tex. 2000).           the
                                                                                                      tothe
                                                                                               A plea to

                jurisdiction challenges
                jurisdiction challenges  thetrial
                                        the        court's
                                            trial court's  subject
                                                          subject matterjurisdiction
                                                                  matter                 hearthe
                                                                                       tohear
                                                                         jurisdiction to      thecase.   Subject
                                                                                                 case.Id Subject matter
                                                                                                                 matter

                jurisdiction
                jurisdiction isisessential    theauthority
                                           tothe
                                 essential to              ofaacourt
                                                 authority of  courtto decide
                                                                     todecide aacase and is
                                                                                case and    never p
                                                                                         is never   resumed.
                                                                                                  presumed. Tex.
                                                                                                            Tex. Ass’n
                                                                                                                 Ass'n

                ofBus.
                of         Tex.A
                        v.Tex.
                   Bus. v.     AirirControl
                                    Control Bd., 852 S.W.2d 440,443-44
                                            Bd.,852S.W.2d               (Tex. 1993).Plaintiff
                                                            440, 443-44 (Tex.                  hastheburden
                                                                              1993). Plaintiff has            to
                                                                                                   the burden to

                allege
                allege factsaffirmatively demonstrating
                       facts              demonstrating  thatthe
                                                        that  thetrial       hassubject
                                                                 trial court has subjectmatter
                                                                                        matter jurisdiction.     at446.
                                                                                               jurisdiction. Id. at 446.

                         4.
                         4.        Because
                                   Because itisclear   fromPlaintiff's pleadings
                                           it is clear from            pleadings andtheevidence
                                                                                 and              submitted
                                                                                     the evidence submitted withthis
                                                                                                            with this
                motion
                motion tthat
                         hatP  laintiffs
                             Plaintiffs lackstanding,
                                        lack standing,the Court does
                                                      theCourt  does n othave
                                                                     not havejjurisdiction
                                                                              urisdiction  to hear P
                                                                                           to hear   laintiffs’
                                                                                                   Plaintiffs' claims,
                                                                                                               claims,

                theCourt       dismiss
                          mustdismiss
                the Court must        Plaintiffs’
                                      Plaintiffs' suitin
                                                  suit initsentirety
                                                         its entirety

                                                          GENERAL
                                                          GENERAL DENIAL
                                                                  DENIAL

                          5.
                          5.       Defendants
                                   Defendants generally
                                              generally denythe
                                                        deny theallegations
                                                                allegations contained inPlaintiffs’
                                                                            contained in             Original
                                                                                         Plaintiffs' Original Petition
                                                                                                              Petition as
                                                                                                                       as

                permitted byRule
                permitted by      92oftheTEXAS
                             Rule 92 of the TEXAS RULES OF                  andrequest
                                                        OF CIVIL, PROCEDURE and requestthatthe
                                                                                       that theCourt require
                                                                                               Court require

                thatPlaintiffs
                that                  theircauses
                                provetheir
                     Plaintiffs prove             ofaction by
                                           causesof            preponderance
                                                           byaapreponderance ofthecredible
                                                                             of              evidence
                                                                                the credible evidence    such
                                                                                                      orsuch
                                                                                                      or

                higher standard
                higherstandard asmay
                               as     beapplicable.
                                  may be applicable.



                4841-9055-4140.1                                     2




Silverado Appx. 0117
                                                                                                 No. 1-15-586-CV814
                                                   DEFENSES/DENIALS
                                             AFFIRMATIVE
                                             AFFIRMATIVE DEFENSES/DENIALS

                        6.
                        6.        Defendants
                                  Defendants deny
                                             deny that
                                                  that any                   ofDefendants wasa
                                                                  orinaction of
                                                       any action or                            proximate
                                                                                          was a proximate or
                                                                                                          or

                producing       ofdamages
                          causeof
                producing cause           toPlaintiffs.
                                  damages to
                                                             would                           standing   bring
        IN             7. For
                        7.         further
                             Forfurther  answer,
                                         answer,  Defendants
                                                  Defendants       show that
                                                             would show that P laintiffs
                                                                             Plaintiffs lackstanding
                                                                                        lack         to
                                                                                                     to bring

                claims
                claims    behalf
                       onbehalf
                       on       ofRuby
                                of      Peterson.
                                   Ruby Peterson.

                        8.
                        8.        Forfurther
                                  For further answer, Defendants
                                              answer, Defendants assert thedefense  oflegal
                                                                        the defense of       authority.
                                                                                       legal authority.
        0
                        9. For
                        9. For further
                               further answer,
                                       answer, Defendants
                                               Defendants assert
                                                          assert theddefense
                                                                 the   efenseofjjustification.
                                                                             of  ustification.
                        10.
                        10.       Forffurther
                                  For  urther answer,
                                              answer, Defendants
                                                      Defendants assert
                                                                 assert the defense
                                                                         thedefense ofconsent,
                                                                                    of consent,effective
                                                                                               effective consent
                                                                                                         consent and/or
                                                                                                                 and/or

                reasonable belief
                           belief of consent
                                  of consent

                        1l.
                        11.       Forfurther
                                  For         answer,
                                      further answer, Defendants deny thatD
                                                                 denythat   efendants
                                                                          Defendants actions
                                                                                     actions and/or
                                                                                             and/or inactions
                                                                                                    inactions were
                                                                                                              were

                extreme
                extreme andoutrageous.
                        and outrageous.
                        l2.
                        12.    Forfurther  answer,
                               For further answer,  Defendants
                                                    Defendants               deny thattheir
                                                                specifically deny            conduct
                                                                                  that their conduct relatedto
                                                                                                     related    the
                                                                                                             tothe
                transactions madethe
                transactions made     basisof
                                  thebasis  ofthis lawsuit
                                              this lawsuit      negligent,
                                                           werenegligent,
                                                           were            malicious,    wrongful
                                                                                      orwrongful
                                                                           malicious, or          suchas
                                                                                                  such asto  entitle
                                                                                                          to entitle

                Plaintiffs torecover
                Plaintiffs to recover exemplary
                                     exemplary      punitive
                                                orpunitive
                                                or          damages.
                                                           damages.

                         13. For
                        13.     For further answer,
                                    further answer, Defendants
                                                    Defendants would   howthat
                                                               would sshow                  exemplary damages
                                                                           that Plaintiff'ssexemplary         claim
                                                                                                      damages claim

                violates Defendants’
                violates Defendants'    righttotoprotection
                                       right      protection from
                                                            from   theimposition
                                                                  the             ofexcessive
                                                                      imposition of                     provided
                                                                                                      asprovided
                                                                                    excessive fines, as          ininTEX.

                CONST.art.art.I,§l3,   aswell
                               I, §13,as  wellaassthesingle-digit   ratiobetween
                                                   the single-digitratio         exemplary and
                                                                         betweenexemplary    and compensatory
                                                                                                                damages
                                                                                                 compensatory damages

                set forth in
                setforth           F Mutual Auto
                          in State Farm                   v. Campbell,
                                            Auto Ins. Co. v.               538U.S.408(2003), Gullo
                                                                                          Tony   Motors
                                                             Campbell, 538 U.S. 408 (2003), Tony Gullo Motors I,

                L.P.
                L.P. v         212S.W.3d
                     v..Chapa, 212        299(Tex.
                                   S.W.3d 299       2006),and
                                              (Tex. 2006), andtheir progeny.
                                                              their progeny.

                         14.
                         14.      Forffurther
                                  For  urther answer, Defendants
                                              answer, Defendants assert
                                                                 assert the defense
                                                                        the defense of unclean hands.
                                                                                    ofunclean  hands.

                         15.
                         15.   Forfurther   answer,
                                For further answer,            would
                                                    Defendants would showthat
                                                                     show     Plaintiffs
                                                                          thatPlaintiffs actedininsuch
                                                                                         acted    such aaway
                                                                                                         way as to
                                                                                                             asto
                constitute
                constitute estoppel,
                           estoppel, release
                                     release and/or
                                             and/or waiver.
                                                    waiver.




                4841.99554140.1                                    33




Silverado Appx. 0118
                                                                                              No. 1-15-586-CV815
                        16.
                        16.        Forfurther          Defendants
                                               answer,Defendants
                                   For further answer,           denythattheyowed
                                                                 deny that they owed any        law,statutory or
                                                                                     any common law,          or
                            dutyto
                contractual duty   Plaintiffs
                                 toPlaintiffs forwhich
                                              for       theycould
                                                  which they couldpossibly
                                                                  possibly beliable  indamages.
                                                                           be liable in damages.

                         17.
                         17.       Forfurther  answer,Defendants
                                   For further answer,                    theirright
                                                       Defendants reserve their       to amend
                                                                                right to amend this
                                                                                               this Original Answer as
                                                                                                             Answer as

                maybeauthorized
                may               bytheCourt,
                    be authorized by            andas
                                     the Court, and asmay bepermitted
                                                      may be           bytheTexas
                                                             permitted by the Texas Rules ofCivil
                                                                                    Rulesof       Procedure.
                                                                                            Civil Procedure.

        0                                          REQUEST     DISCLOSURE
                                                   REQUEST FOR DISCLOSURE

                         18.
                         18.       Defendants
                                   Defendants hereby
                                              hereby  request
                                                     request Plaintiffs
                                                             Plaintiffs    provide
                                                                         toprovide
                                                                        to         alldisclosures
                                                                                   all             required
                                                                                       disclosures required byRule
                                                                                                            by      194.2
                                                                                                               Rule 194.2

        bl      oftheTexas
                of           Rulesof
                   the Texas Rules ofCivil Procedure
                                     Civil Procedure within
                                                     within thirty(30)
                                                            thirty (30)days ofservice
                                                                       daysof         ofthis
                                                                              service of      request
                                                                                         this request

                         WHEREFORE,
                         WHEREFORE, PREMISES
                                    PREMISES CONSIDERED,
                                             CONSIDERED, Defendants,
                                                         Defendants, Silverado
                                                                     Silverado Senior
                                                                               Senior Living,
                                                                                      Living, Inc. d/b/a
                                                                                              Inc.d/b/a
                Silverado
                Silverado Senior
                          Senior Living
                                 Living Sugar
                                        Sugar Land,
                                              Land, Tana McMillon
                                                    TanaMcMillon and Linda
                                                                 andLinda Lavinson,
                                                                          Lavinson, praythat
                                                                                    pray     thisCourt
                                                                                         thatthis Courtgrant
                                                                                                       grant

                Defendants
                Defendants Plea to theJurisdiction
                           Plea to                  and dismiss
                                   the Jurisdiction and dismiss P laintiffs’
                                                                Plaintiffs' claims,or
                                                                            claims, orin the alternative, Defendants
                                                                                      inthealternative,   Defendants

                pray thatPlaintiffs
                pray                 takenothing
                     that Plaintiffs take         byway
                                          nothing by wayofoftheir  suitagainst
                                                             their suit         Defendants,
                                                                        against Defendants, andthat
                                                                                            and      Defendants
                                                                                                that Defendants be
                                                                                                                be

                awarded
                awarded   ttaxable  ostsof
                            axableccosts          andthatthe
                                         of Court and                  grantsuch
                                                      that the Court grant        otherand
                                                                             suchother andfurther   reliefto
                                                                                            further relief   which
                                                                                                           towhich
                Defendants
                Defendants are justly
                           are        entitled.l
                               justly entitled.

                                                                 Respectfully
                                                                 Respectfully submitted,
                                                                              submitted,

                                                                 LEWISBRISBOIS
                                                                 LEWIS          BISGAARD
                                                                       BRISBOIS BISGAARD & SMITH,LLP
                                                                                         & SMITH, LLP
                                                                 /S/J0sh     Davis
                                                                 /S/ Josh K. Davis

                                                                 JOSHK.
                                                                 JOSH   K.DAVIS
                                                                           DAVIS
                                                                 StateBarNo.
                                                                 State         24031993
                                                                       Bar No. 24031993
                                                                 JACOB
                                                                 JACOB M.M.STEPHENS
                                                                             STEPHENS
                                                                 StateB
                                                                 State   arN
                                                                       Bar   o.24066143
                                                                           No. 24066143
                                                                 Weslayan
                                                                 Weslayan T        Suite1400
                                                                             ower,Suite
                                                                            Tower,      1400
                                                                 24Greenway    Plaza
                                                                 24 Greenway Plaza
                                                                 Houston,Texas77046
                                                                 Houston,  Texas 77046
                                                                 (713)659-6767
                                                                 (713)           Telephone
                                                                       659-6767 Telephone
                                                                 (713)759-6830
                                                                 (713)           Facsimile
                                                                       759-6830 Facsimile

                                                                 ATTORNEYS FORDEFENDANTS,
                                                                 ATTORNEYS FOR DEFENDANTS,
                                                                           SENIORLIVING,
                                                                 SILVERAD0SENIOR
                                                                 SILVERADO       LIVING, IINC.
                                                                                           NC.D/B/A
                                                                                               D/B/A
                                                                 SILVERAOSENIOR
                                                                 SILVERAO       LIVINGSUGAR
                                                                          SENIORLIVING          LAND,
                                                                                       SUGAR LAND,
                                                                      MCMILLON
                                                                 TANAMCMILLON
                                                                 TANA          ANDLINDA
                                                                               AND         LAVINSON
                                                                                    LINDA LAVINSON


                4841-9055-4140.1                                     44




Silverado Appx. 0119
                                                                                                 No. 1-15-586-CV816
                                                CERTIFICATE
                                                CERTIFICATE OFSERVICE
                                                            OF SERVICE

                           hereby
                        II hereby         thataa true
                                  certify that        andcorrect copy
                                                 trueand              ofthe
                                                                 copyof                instrument
                                                                        the foregoing instrument       served
                                                                                                   wasserved
                                                                                                   was        upon
                                                                                                              upon
                allcounsel
                all          ofrecord
                    counsel of         viafacsimile, hand
                                record via             handdelivery
                                                           delivery and/or
                                                                    and/or           mail,return
                                                                           certified mail,       receipt
                                                                                           returnreceipt requested
                                                                                                         requested
                    this28
                onthis
                on      28dayofJuly,2014.
                            day of July, 2014.


                         Cand_ice
                         Candice  LSchwager
                                  L Schwager
                         TheSchwager
                         The            LawFirm
                             Schwager Law     Firm
                         1417
                         1417 Ramada
                              Ramada   Dr.
                                       Dr.
                                   Texas
                         Houston, Texas  77062
                                         77062
                         Attorney for
                         Attorney for Plaintiffs

                         Sarah
                         Sarah  PatelPacheco
                                Patel Pacheco
                         Crain,Caton
                         Crain, Caton& &James,   PC
                                         James, PC
                         1401
                         1401  McKinney
                              McKinney    Street
                                          Street
                         1700  FiveHouston
                         1700Five            Center
                                     Houston Center
                         Houston,Texas
                         Houston,  Texas77010
                                          77010
                         Attorneys forCarol          andDavid Peterson
                                    for Carol Manley and

                         Michael
                         Michael A.Hirsch
                                 A. Hirsch
                         Schlanger
                         Schlanger Silver Barg&Paine,
                                   SilverBarg          LP
                                              & Paine, LP
                         109PostOakLane,
                         109                Suite300
                             Post Oak Lane, Suite 300
                         Houston,Texas
                         Houston,        77024
                                  Texas77024
                         JillW.Young
                         Jill W. Young
                         Maclntyre, McCulloch,
                         MacIntyre, McCulloch,            &Young,
                                                Stanfield &        LLP
                                                            Young, LLP
                         2900Weslayan,
                         2900            Suite150
                               Weslayan, Suite 150
                         Houston,Texas
                         Houston,        77027
                                   Texas77027
                         W.RussJones
                         W. Russ Jones
                         Underwood, JonesScherrer
                         Underwood, Jones Scherrer & Malouf,PLLC
                                                   &Malouf, PLLC
                         5177Richmond
                         5177          Ave,Suite505
                              Richmond Ave, Suite 505
                         Houston,Texas
                         Houston,      77056/S/
                                  Texas77056
                                                                            /S/ Josh
                                                                                Josh K Davis
                                                                                     K Davis

                                                                     JOSHK.
                                                                     JOSH K.DAVIS
                                                                            DAVIS




                4841
                4841-9055-4140 I                                55




Silverado Appx. 0120
                                                                                            No. 1-15-586-CV817
TAB 20
                                                                     DAT$ rmTRY                                                  FILED
                                                                                      TE                         7/28/2014 9:15:51 AM
                                                                     PICK u,:_.T_HISDA_                                   Stan Stanart
                                                                                                                         County Clerk
                                                                                                                               County
                                                                                                                        Harris County



                                                                NO. 427,208
                                                                NO. 427,208

                  IN RE:
                  IN RE: GUARDIANSHIP
                         GUARDIANSHIP OF
                                      OF                        §        PROBATE
                                                                             COURT
                                                                                 NO.1
                                                                         PROBATE COURT NO. 1

        Fz        RUBY
                     PETERSON,
                  RUBY PETERSON,
        f,        PROPOSED
                      WARD
                  PROPOSED WARD                                          HARRIS
                                                                           COUNTY,
                                                                                TEXAS
                                                                         HARRIS COUNTY, TEXAS
        Pt
                                      PLAINTIFFS’
                                              NOTICE
                                                   OFNONSUIT
                                                          WITHOUT
                                      PLAINTIFFS' NOTICE OF NONSUIT WITHOUT
                                        PREJUDICE
                                               OFALLFEDERAL
                                                         CLAIMS
                                        PREJUDICE OF ALL FEDERAL CLAIMS

                         MACKEY("MACK")
                         MACKEY ("MACK")GLEN
                                        GLENPETERSON, DONLESLIE
                                             PETERSON,DON LESLIEPETERSON, AND
                                                                PETERSON, AND

                  LONNY PETERSON,
                  LONNY PETERSON, SUE INDIVIDUALLY
                                  SUE INDIVIDUALLYAND
                                                   ANDA
                                                      ASS
                                                        NEXT FRIEND
                                                        NEXT FRIEND    RUBY
                                                                    OF RUBY

                  PETERSON ("PLAINTIFFS")herebygiveNOTICE
                  PETERSON ("PLAINTIFFS") hereby give NOTICE OF NONSUIT of
                                                             OF NONSUIT    all claims
                                                                        of all claimshaving
                                                                                      having

                  subjectmatter
                  subject matter jurisdiction
                                 jurisdiction properly
                                              properly iin
                                                         nfederal  court, iincluding
                                                           federal court,   ncluding but
                                                                                     but not limitedttooclaims
                                                                                         not limited    claimsfor
                                                                                                               for
                  ILLEGAL
                       DISCRIMINATION
                                andRETALIATION
                                          under
                                             Title
                                                 IIoftheAmericans
                                                             with
                  ILLEGAL DISCRIMINATION and RETALIATION under Title II of the Americans with

                  Disabilities
                  Disabilities Actof  1990("ADA"),
                               Act of 1990 ("ADA"),42U.S.C.
                                                   42           12101et
                                                      U.S.C. ss 12101 et seq, Section504
                                                                         seq,Section 504oftheRehabilitation
                                                                                         of the Rehabilitation

                  Actof1972
                          ("Section
                                 504"),
                                     theFirst                                 oftheUnited
                                                                                       States
                                                                                           Constitution,
                  Act of 1972 ("Section 504"), the First Anr6dment of the United States Constitution, le

                  Amendment                        Constitution,
                  Amendment oftheUnited      StatesConstitution, theOlmstead
                              of the United States               the Olmstead A ct,42U.S.C.
                                                                              Act,              1983,the
                                                                                   42 U.S.C. ss 1983, theEqual
                                                                                                         Equal
                                                              Federal
                  Protection
                  Protection A ct,the
                             Act,     Rightto
                                  the Right    Privacyunder
                                            to Privacy underFederal Law,
                                                                      Law,42  U.S.C.sS12203,
                                                                           42 U.S.C.    12203,   Section36.206
                                                                                                Section 36.206
                  (Retaliation),
                  (Retaliation), 42U.S.C.
                                 42 U.S.C. sS2000e, Section36.208
                                             2000e,Section        (directthreat),
                                                           36.208(direct threat),36.501 (privatesuits),
                                                                                  36.501(private suits),and
                                                                                                        andall
                                                                                                            all

                  other federal
                  other federal claims
                                claims which
                                       which                     matterprior
                                             werebrought in this knatter
                                             were                                otransfer
                                                                         prior tto transfer or afterwards
                                                                                            or afterwards    which
                                                                                                          orwhich
                                                                                                          or

                  might havebeen
                  might have beenbrought.
                                 brought. PLAINTIFFS
                                          PLAINTIFFS              request
                                                     respectfully request that thisCourt
                                                                          that this             allrequested
                                                                                          grantall
                                                                                    Court grant    requested

                  relief
                  relief a ndallother
                         and all other a ndfurther
                                       and         reliefttoowhich
                                           further relief    which tthey
                                                                     heymay  bejustly
                                                                         may be justly e ntitled
                                                                                       entitled at lawor
                                                                                                at law   inequity.
                                                                                                       orin equity.

                                                                         Respectfully
                                                                         Respectfully submitted

                                                                         THE SCHWAGER
                                                                         THE SCHWAGER LAW
                                                                                      LAW FIRM1
                                                                                          FIRM

                                                                                                                  1


                                                            Anitodrueni
                                                              ?4




                                                                 ;S;1141- .




Silverado Appx. 0121
                                                                                             No. 1-15-586-CV567
                                                                             Fanther       1 eh teyer
                                                                                       ft 61
                                                                       CandiceL.
                                                                       Candice  L.Schwager
                                                                                   Schwager
                                             —                         l4l7 Ramada Dr.
                                                                       1417          Dr.
                                                                       Houston,
                                                                       Houston, Texas  77062
                                                                                 Texas 77062
                                                                              (832)
                                                                                 3l5-8489
                                                                       Tel: (832) 315-8489
                                                            ximadi,,, ,Fax: (713) 583-0355
                                                                       schwagerlawfirm@live.com
                                                                       ATTORNEY FOR           MACKGLEN
                                                                                        FOR MACK    GLEN
                                                                       PETERSON,     LONNYPETERSON,
                                                                       PETERSON, LONNY       PETERSON,
                                                                                                     AND
                                                                                                     AND
                                                                       DON   LESLIE
                                                                       DON LESLIE     PETERSON
                                                                                      PETERSON

                                                 CERTIFICATE
                                                         OFSERVICE
                                                 CERTIFICATE OF SERVICE

                          I, CANDICE
                          I, CANDICE     SCI-IWAGER,
                                         SCHWAGER,        certify that     this24Th day
                                                                   that on this      dayof    July,2014,
                                                                                          of July,               and
                                                                                                             trueand
                                                                                                   2014, aa true
                 correctcopy
                 correct copy ofthisNOTICE
                              of this NOTICE   OFNONSUITWITI-IOUT
                                               OF  NONSUIT      WITHOUT       PREJUDICE
                                                                             PREJUDICE      OFFEDERAL
                                                                                            OF  FEDERAL    C  LAIMS
                                                                                                           CLAIMS
                 was       andserved
                 was filed and           allcounsel
                                       onall
                               served on             ofrecord
                                             counsel of             requiredby
                                                                asrequired
                                                        record as            bytheRules.
                                                                                the Rules.

                                                                       /S/
                                                                       Is/   ru ee        64k  -r,




                                                                   _'RECORDER'S


                                                                                                                                  2



                                                                                                          MEMORANDUM;
                                                                                         RECORDER'S MEMORANDUM:
                                                                                   At          ot              this            was
                                                                                    At the lime of recordation, ihis instrument was
                                                                                  foundto
                                                                                  found                    forthe best photographic
                                                                                         to be inadequate for
                                                                                    reproduction because of ofillegibility, carbon or
                                                                   .               photocopy.
                                                                                   photo  copy, discolored                   blockouts,
                                                                                                           paper, etc. All blockouts,
                                                               .                   additionsand
                                                                                   additions                      prcscntat thc
                                                                                              andchanges were present          the lime
                                                                                                                 and
                                                                                        the Instrument was filed and recorded.




Silverado Appx. 0122
                                                                                                    No. 1-15-586-CV568
TAB 21
                                                                                      1



     1     APPELLATE COURT CASE NO. 01-15-00567-CV & 01-15-00586-CV

     2           TRIAL COURT CAUSE NUMBER 427,208 & 427,208-401
                                                                  FILED IN
                                                           1st COURT OF APPEALS
     3   IN THE GUARDIANSHIP               *          IN   THEHOUSTON,
                                                                 PROBATETEXASCOURT   OF
                                                           9/15/2015 10:04:54 AM
     4                                     *
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk
     5   RUBY PETERSON,                    *          HARRIS COUNTY, T E X A S

     6                                     *

     7   INCAPACITATED ADULT               *          COURT     NUMBER     (1)   ONE

     8

     9                 MOTION FOR TEMPORARY INJUNCTION HEARING

   10

   11                  Came to be heard on this the 28th day of July, 2014,

   12    Motion for Temporary Injunction Hearing, in the above-entitled

   13    and numbered cause, and all parties appeared in person and/or

   14    being represented by Counsel of Record, before the Honorable

   15    Loyd Wright, Judge Presiding.

   16

   17                                  -
                               VOLUME _4_ OF     13

   18

   19                          O R I G I N A L

   20

   21

   22

   23

   24

   25




Silverado Appx. 0123
                                                                   RR Vol. 4
                                                                        2



     1                         APPEARANCES

     2         ATTORNEYS FOR PLAINTIFFS, MACKEY GLEN PETERSON, DON
               LESLIE PETERSON AND LONNY PETERSON:
     3
                       Candice L. Schwager Leonard
     4                 State Bar No. 24003603
                       1417 Ramada Dr.
     5                 Houston, Texas 77062
                       Telephone: (832)315-0355
     6
                       Philip Ross
     7                 State Bar No. 17304200
                       1006 Holbrook Rd.
     8                 San Antonio, Texas 78218-3325
                       Telephone: (210) 326-2100
     9
               ATTORNEYS FOR DEFENDANTS, CAROL ANN MANLEY
   10          AND DAVID PETERSON, ATTORNEYS IN FACT
               FOR RUBY PETERSON, INDIVIDUALLY:
   11
                       Sarah Patel Pacheco
   12                  State Bar No. 00788164
                       Kathleen Beduze
   13                  State Bar No. 24052205
                       1401 McKinney Street
   14                  1700 Five Houston Center
                       Houston, Texas 77010
   15                  Telephone: 713-658-2323

   16
               ATTORNEY FOR SILVERADO SENIOR LIVING CENTER SUGAR
   17          LAND:

   18                  Josh Davis
                       State Bar No. 24031993
   19                  Jacob Stephens
                       State Bar No.
   20                  Greenway Plaza, Suite 1400
                       Houston, TX 77046-2410
   21                  Telephone: (713)659-6767

   22          GUARDIAN AD LITEM FOR RUBY PETERSON:

   23                  Ms. Jill Young
                       State Bar No. 00797670
   24                  2900 Weslayan, Suite 150
                       Houston, Tx 77027
   25                  Telephone: 713-572-2900




Silverado Appx. 0124
                                                            RR Vol. 4
                                                                  3



     1                         APPEARANCES
         (continued)
     2
               ATTORNEY AD LITEM FOR RUBY PETERSON:
     3
                       Mr. Russ Jones
     4                 State Bar No. 10968050
                       5177 Richmond Ave, Suite 505
     5                 Houston, Tx 77056-6775
                       Telephone: 713-552-1144
     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0125
                                                      RR Vol. 4
                                                                            4



     1                   CHRONOLOGICAL INDEX

     2                                                               Page

     3   Attorneys' arguments on Motion to Transfer..............     5

     4   Court recesses for the day..............................    39

     5   Court Reporter's Certificate............................     40

     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0126
                                                         RR Vol. 4
TAB 22
                                                                                       1



     1     APPELLATE COURT CASE NO. 01-15-00567-CV AND 01-15-00586-CV

     2                 TRIAL COURT CASE NO. 427,208 AND 427,208-401
                                                                  FILED IN
                                                           1st COURT OF APPEALS
     3   IN THE GUARDIANSHIP               *          IN   THEHOUSTON,
                                                                 PROBATETEXASCOURT   OF
                                                           9/15/2015 10:04:54 AM
     4                                     *
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk
     5   RUBY PETERSON,                    *          HARRIS COUNTY, T E X A S

     6                                     *

     7   INCAPACITATED ADULT               *          COURT     NUMBER     (1)       ONE

     8

     9                 MOTION FOR TEMPORARY INJUNCTION HEARING

   10

   11                  Came to be heard on this the 29th day of July, 2014,

   12    Motion for Temporary Injunction Hearing, in the above-entitled

   13    and numbered cause, and all parties appeared in person and/or

   14    being represented by Counsel of Record, before the Honorable

   15    Loyd Wright, Judge Presiding.

   16

   17                                  -
                               VOLUME _5_ OF     13

   18

   19                          O R I G I N A L

   20

   21

   22

   23

   24

   25




Silverado Appx. 0127
                                                                   RR Vol. 5
                                                                          2



     1                         APPEARANCES

     2
               ATTORNEYS FOR PLAINTIFFS, MACKEY GLEN PETERSON, DON
     3         LESLIE PETERSON AND LONNY PETERSON:

     4                      Candice L. Schwager Leonard
                            State Bar No. 24003603
     5                      1417 Ramada Dr.
                            Houston, Texas 77062
     6                      Telephone: (832)315-0355

     7                      Philip Ross
                            State Bar No. 17304200
     8                      1006 Holbrook Rd.
                            San Antonio, Texas 78218-3325
     9                      Telephone: (210) 326-2100

   10          ATTORNEYS FOR DEFENDANTS, CAROL ANN MANLEY AND DAVID
               PETERSON, ATTORNEYS IN FACT FOR RUBY PETERSON,
   11          INDIVIDUALLY:

   12                       Sarah Patel Pacheco
                            State Bar No. 00788164
   13                       Kathleen Beduze
                            State Bar No. 24052205
   14                       1401 McKinney Street
                            1700 Five Houston Center
   15                       Houston, Texas 77010
                            Telephone: 713-658-2323
   16

   17          ATTORNEYS FOR SILVERADO SENIOR LIVING CENTER SUGAR
               LAND:
   18
                            Josh Davis
   19                       State Bar No. 24031993
                            Jacob Stephens
   20                       State Bar No.
                            Greenway Plaza, Suite 1400
   21                       Houston, TX 77046-2410
                            Telephone: (713)659-6767
   22
                       GUARDIAN AD LITEM FOR RUBY PETERSON:
   23
                            Jill Young
   24                       State Bar No. 00797670
                            2900 Weslayan, Suite 150
   25                       Houston, Tx 77027
                            Telephone: 713-572-2900



Silverado Appx. 0128
                                                              RR Vol. 5
                                                                          3



     1                         APPEARANCES
         (continued)
     2
                       ATTORNEY AD LITEM FOR RUBY PETERSON:
     3
                            W. Russ Jones
     4                      State Bar No. 10968050
                            5177 Richmond Ave, Suite 505
     5                      Houston, Tx 77056-6775
                            Telephone: 713-552-1144
     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0129
                                                              RR Vol. 5
                                                                             4



     1                       CHRONOLOGICAL INDEX

     2                                                                Page

     3   Attorneys' arguments.....................................     8

     4   Witness Carol Jane Peterson

     5         Direct Examination by Mr. Ross......................   12

     6         Cross-examination by Ms. Pacheco....................   38

     7         Cross-examination by Mr. Jones......................   57

     8         Cross-examination by Mr. Davis......................   69

     9         Redirect Examination by Mr. Ross....................   80

   10          Recross-examination by Ms. Pacheco..................   87

   11    Witness Mackey Glen Peterson

   12          Direct Examination by Mr. Ross......................   88

   13    Mr. Ross passes the witness.............................. 128

   14    Court takes a short recess............................... 128

   15          Continued Direct Examination by Mr. Ross............ 134

   16          Voir Dire Examination by Ms. Pacheco................ 141

   17          Cross-examination by Ms. Pacheco.................... 145

   18          Cross-examination by Mr. Davis...................... 188

   19          Redirect Examination by Mr. Ross.................... 197

   20          Recross-examination by Ms. Pacheco.................. 204

   21    Defendant's Exhibits 1, 2 and 3 offered.................. 206

   22    Defendant's Exhibits 1, 2 and 3 admitted................. 206

   23    Voir Dire Examination by Mr. Davis....................... 207

   24    Plaintiff's Exhibit 1 offered............................ 208

   25    Plaintiff's Exhibit 1 admitted........................... 208




Silverado Appx. 0130
                                                          RR Vol. 5
                                                                          5



     1                       CHRONOLOGICAL INDEX

     2   (continued)                                               Page

     3   Plaintiff's Exhibit 2 offered............................ 208

     4   Plaintiff's Exhibit 2 admitted........................... 209

     5   Witness Donny Leslie Peterson

     6         Direct Examination by Mr. Ross...................... 211

     7   Mr. Ross passes the witness.............................. 232

     8   Attorneys' discussions with the Court over doctors,

     9   witnesses and scheduling................................. 232

   10    Court recesses for the day............................... 237

   11    court reporter's certificate............................. 238

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0131
                                                          RR Vol. 5
TAB 23
                                                                                     1



     1     APPELLATE COURT CASE NO. 01-15-00567-CV AND 01-15-00586-CV

     2                 TRIAL COURT CASE NO. 427,208 AND 427,208-401
                                                                FILED IN
                                                         1st COURT OF APPEALS
     3   IN THE GUARDIANSHIP               *        IN   THEHOUSTON,
                                                               PROBATETEXASCOURT   OF
                                                         9/15/2015 10:04:54 AM
     4                                     *
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
     5   RUBY PETERSON,                    *        HARRIS COUNTY, T E X A S

     6                                     *

     7   INCAPACITATED ADULT               *        COURT     NUMBER     (1)       ONE

     8

     9                 MOTION FOR TEMPORARY INJUNCTION HEARING

   10

   11                  Came to be heard on this the 30th day of July, 2014,

   12    Motion for Temporary Injunction Hearing, in the above-entitled

   13    and numbered cause, and all parties appeared in person and/or

   14    being represented by Counsel of Record, before the Honorable

   15    Loyd Wright, Judge Presiding.

   16

   17                          VOLUME _6_ OF   13

   18

   19                            O R I G I N A L

   20

   21

   22

   23

   24

   25




Silverado Appx. 0132
                                                                 RR Vol. 6
                                                                        2



     1                         APPEARANCES

     2         ATTORNEYS FOR PLAINTIFFS, MACKEY GLEN PETERSON, DON LESLIE
               PETERSON AND LONNY PETERSON:
     3
                       Candice L. Schwager Leonard
     4                 State Bar No. 24003603
                       1417 Ramada Dr.
     5                 Houston, Texas 77062
                       Telephone: (832)315-0355
     6
                       Philip Ross
     7                 State Bar No. 17304200
                       1006 Holbrook Rd.
     8                 San Antonio, Texas 78218-3325
                       Telephone: (210) 326-2100
     9

   10          ATTORNEYS FOR DEFENDANTS, CAROL ANN MANLEY
               AND DAVID PETERSON, ATTORNEYS IN FACT
   11          FOR RUBY PETERSON, INDIVIDUALLY:

   12                  Sarah Patel Pacheco
                       State Bar No. 00788164
   13                  Kathleen Beduze
                       State Bar No. 24052205
   14                  1401 McKinney Street
                       1700 Five Houston Center
   15                  Houston, Texas 77010
                       Telephone: 713-658-2323
   16

   17          ATTORNEY FOR DEFENDANT, SILVERADO SENIOR LIVING CENTER
               SUGAR LAND:
   18
                       Josh Davis
   19                  State Bar No. 24031993
                       Jacob Stephens
   20                  State Bar No.
                       Greenway Plaza, Suite 1400
   21                  Houston, TX 77046-2410
                       Telephone: (713)659-6767
   22
               GUARDIAN AD LITEM FOR RUBY PETERSON:
   23
                       Jill Young
   24                  State Bar No. 00797670
                       2900 Weslayan, Suite 150
   25                  Houston, Tx 77027
                       Telephone: 713-572-2900



Silverado Appx. 0133
                                                            RR Vol. 6
                                                                          3



     1                         APPEARANCES
         (continued)
     2
                       ATTORNEY AD LITEM FOR RUBY PETERSON:
     3
                            W. Russ Jones
     4                      State Bar No. 10968050
                            5177 Richmond Ave, Suite 505
     5                      Houston, Tx 77056-6775
                            Telephone: 713-552-1144
     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0134
                                                              RR Vol. 6
                                                                             4



     1                       CHRONOLOGICAL INDEX

     2                                                                Page

     3   Witness Donny Leslie Peterson

     4         Cross-examination by Ms. Pacheco...................    10

     5   Defendant's Exhibit 4 offered and admitted..............     24

     6         Cross-examination by Mr. Jones.....................    39

     7   Defendant's Exhibit 8 thru 14 offered and admitted......     62

     8         Cross-examination by Mr. Davis.....................    65

     9         Redirect Examination by Mr. Ross...................    81

   10    Ms. Pacheco offers all of her exhibits..................     94

   11    Defendant's Exhibit 5 offered and admitted..............     94

   12    Defendant's Exhibit 6 and 7 offered and admitted........     94

   13          Recross-examination by Ms. Pacheco.................   103

   14          Redirect Examination by Mr. Ross...................   113

   15    Witness Tonya Peterson

   16          Direct Examination by Mr. Ross.....................   115

   17          Cross-examination by Ms. Pacheco...................   145

   18    Defendant's Exhibit 15 offered and admitted.............    151

   19          Cross-examination by Mr. Davis.....................   161

   20          Redirect Examination by Mr. Ross...................   168

   21    Defendant's Exhibit 8-A admitted........................    174

   22    Witness Chris Merkl, MD

   23          Direct Examination by Ms. Pacheco..................   178

   24          Cross-examination by Mr. Jones.....................   209

   25          Cross-examination by Ms. Schwager..................   210




Silverado Appx. 0135
                                                          RR Vol. 6
                                                                            5



     1                       CHRONOLOGICAL INDEX

     2   (continued)                                                 Page

     3         Redirect Examination by Ms. Pacheco................    247

     4         Recross-examination by Mr. Jones...................    249

     5         Recross-examination by Ms. Schwager................    250

     6         Redirect Examination by Ms. Pacheco................    251

     7   Witness Tana Lee McMillan

     8         Cross-examination by Mr. Ross......................    258

     9         Cross-examination by Ms. Pacheco...................    273

   10    Defendant's Exhibit No. 19 offered and admitted.........     276

   11    Defendant's Exhibit No. 20 offered and admitted.........     276

   12    Defendant's Exhibit No. 21 offered and admitted.........     277

   13    Defendant's Exhibit No. 22 offered......................     277

   14    Defendant's Exhibit No. 22 admitted.....................     278

   15    Defendant's Exhibit No. 23 offered and admitted.........     279

   16          Recross-examination by Mr. Ross....................    284

   17    Defendant's Exhibit No. 24 offered and admitted.........     293

   18    Plaintiff's Exhibit No. 3 offered.......................     294

   19    Court recesses for the day..............................     295

   20    Court Reporter's Certificate............................     296

   21

   22

   23

   24

   25




Silverado Appx. 0136
                                                          RR Vol. 6
TAB 24
                                    —Chris
                                                                  `8/4/2014                                                                          Daniel-istrict
                                                                                                                                               Chris Daniel
                                                                                                                                                                         10:38:17
                                                                                                                                                                            AM
                                                                                                                                                                   8/4/2014 10:38:17 AM
                                                                                                                                                                                   Count
                                                                                                                                                            - istrict Clerk Harris Coun
                                                                                                                                                                             No.2035330
                                                                                                                                                                  Envelope No.   2035330
                                                                                                              4 27208-qm                                                By:MarceI|aHi
                                                                                                                                                                          By: Marcella H



                                                                                                       CAUSE NO                                        PROBATE
                                                                     fit4           P4-us6n
                                                                                     e      ,                                                                           C°URT
                                                                    RUBY S. PETE RSON,MACKEY (NACK")                           IN THE DISTRICT COURT
                                                                    GLEN PE.TERSON, DON LESLIE PETERSON,
                                                                    LOINNY PETERSON
        1.7
                                                                            Plaintiff,

                                                                                                                               OF HARRIS COLINN
                                                                                                                                         '   -9

                                                                    CAROL. ANNE MANLEY AND DAVID                                                   lc,
                                                                                                                                                    "<
                                                                    PETERSON. SILVERADO SENIOR LIVING
                                                                    CARE FACILITY, TANNA MeMILLAN,                                                 ,r,DA
                                                                                                                                                                  iV
                                                                    LINDA LAVINSON, DR. REBECCA
                                                                    CLEARMAN                                                                                      cri

                                                                            Defendants.                                 S      1l29111 JUDICIAL
                                                                                                                                       .l       DISTRICT

                                                                                         MOTION TO TRANSFER FROM            ws-nucr COURT
                                                                                           CO PURSUANT TO PROBATE COURT ORDER
                                                                                To PRORATE COURT
                                                                    TO THE HONORABLE. JUDGE OP THIS COURT:

                                                                            David Peterson and Carol Manley (collectively, "Movants") file this their Motion to

                                                                    Transfer this cause from District Court w Probate Court pursuant to a July 25, 2014 Transfer

                                                                    Order out of Probate Court No. Il and respectfully show the following:



                                                                            .On. December 12, 2013, Plaintiffs Mackey Peterson and Donny Peterson filed their

                                                                    Original Petition for Appointment of Temporary and Permanent Guardian(s) of the Person and
              Certified Document Number: 61827827 - Page 1 of 3




                                                                    Estate of Ruby S. Peterson, for Declaratory Judamcnt. and for Alternative Relief, Temporary

                                                                    Restraining Order, Temporary Injunction and Permanent Injunction in Cause No. 427,208, In the

                                                                    Guardianship of Ruby S. Peterson, an Incapacitated Person, lit Probate Court Number 1 of.
                                                                                                                                                                                           _
                                                                     Harris County.Texas ("Guardianship Proceeding").
              .¤




                                                                    01tain4=001
                                                                       --
                                                                    lit!-;1115!40




Silverado Appx. 0137
                                                                                                                                             No. 1-15-567-CV 1052
                                                                                   . Plaintiffs
                                                                      On July 18, 2014, . .     Mackey Peterson, Donny Peterson and Lonny Peterson tiled

                                                            their Emergency Temporary Restraining Order and Original Answer in this Court in Cause No.

                                                              1
                                                            2014-40980 ("District Court Proceeding").

                                                                                                                             .
                                                                     On July 18, 2014, Movants. filed their Response to Application       _
                                                                                                                                    for Emergency Temporary

                                                            Restraining Order and Original Answer in the District Court Proceeding.

                                                                                                            7,

                                                                      Because this cause concerns matters related to the Guardianship Proceeding, by his July

                                                            25, 7.014 Order, the Judge of Probate Court No. I transferred this cause from the 129th District

                                                            Court to Probate Court No. 1, See July 25, 2014 Order, attached hereto as Exhibit A and

                                                            incorporated by this reference.

                                                                                                            3.

                                                                     Movants respectfully request that this Court sign the attached order to complete the

                                                                                                        1,under Cause No. 427,208,
                                                            transfer of this cause to Probate Court No. 1,

                                                                     WHEREFORE, PREMISES CONSIDERED, David Peterson and Carol Manley,

                                                            respectfully request that, in .connection with the July 25, 2014 Transfer Order out of Probate

                                                            Court No. 1, this Court complete that transfer process by signing the attached Order to send the

                                                               . cause                                                                                          `
                                                            entire  _ of action under Cause No. 21014-40980 in the 129th Judicial District Court of Harris

                                                                                                1,under a Sub-Docket ar Cause No. 427208-401; and for
                                                            County, Texas, to Probate Court No. 1,
         CertifiedDocument Number: 61827877 - Page 2 of 3




                                                            such other and further
                                                                              _    relief to which
                                                                                               ._ Mot.ants may show theinseNes justly entitled.




                                                            trausemecuai
                                                            130- I t34134v1




Silverado Appx. 0138
                                                                                                                                   No. 1-15-567-CV 1053
                                                                                                                     Respectfully submitted,

                                                                                                                                 &JAMES. P.C.
                                                                                                                     GRAIN CATON &


                                                                                                                    By:
                                                                                                                            SARAH MI .1 'PACHECO
                                                                                                                            (TBA #00788164)
                                                                                                                            KATHLEEN TANNER BEDUZE
                                                                                                                            (TIM 424052205)

                                                                                                                            Houston, Texas 77010
                                                                                                                            (713) 658-2323
                                                                                                                                                77010
                                                                                                                            1401 -McKinney Street, Suite 1700


                                                                                                                            (713) 658-1921 (facsimile)
        01
                                                                                                                    Attorneys for MI-minis Carol Ann iltiOnleY
                                                                                                                    (111(1 Dal*/ Peterson



                                                                                              CERTIFICATE OF SERVICE

                                                                   I1hereby certify that a true and correct copy of' the foregoing instrument has been
                                                            forwarded to:

                                                                        Michael Hirsch                             Jill Young
                                                                        109 North Post Oak Lane. Ste 300           Macintyre, McCulloch, Stanfield, Young, LLP
                                                                        Houston, Texas 77024                       29(10 Weslayan, Suite 150
                                                                        Facsimile: 713-785-2091                    Houston, Texas 77027
                                                                                                                   Facsimile: 713-572-2902

                                                                        Candice Schwager                           Russ Jones
                                                                        1417 Ramada Drive                          Underwood, Jones, Scher= & Malouf, PLLC
                                                                        I.fouston, Texas 77062                     5177 Richmond Avenue, Suite 505
                                                                        Facsimile; 713-583-0355                    Houston, Texas 77056
                                                                                                                   Facsimile: 713-781-4448
         CertifiedDocument Number: 61827827 --Page 3 of 3




                                                                        Philip M. Ross
                                                                        1(1(16 Holbrook Road
                                                                        Sari Antonio, TX 78218
                                                                                                                                             9/
                                                            via facsimile, c-file and/or certified mail, return receipt request -d, on the    I day of July, 2014.
                                                                                                                                              __

                                                                                                                    Sarah P tel Pacheco




                                                            it78It16d`AMM1 I
                                                            13q- I134854v1
                                                                                                               3




Silverado Appx. 0139
                                                                                                                                        No. 1-15-567-CV 1054
          ·
                                            :

                   I,   Daniel,
                    Chris
                   I, Chris Daniel, District Clerk of Harris
                   County,Texas thatthisis              true and
                   County, Texas certify that this isaatrue  and
                   correct copy of the originalrecord
                   correct copy                  record filedand
                                                              andor
                                                                  or
                   recorded
                   recorded iinnmy
                                my office, electronically or hard
                         as it
                   copy, as    appears on thisdate.
                            it appearson  this date.
                            my officialhandandseal
                   Witness my           hand and seal of office
                   this
                   this September 18, 2014


                                       Number:
                   Certified Document Number:          61827827




                                DISTRICT
                   Chris Daniel, DISTRICT CLERK
                                          CLERK
                   HARRIS COUNTY, TEXAS




              Inaccordance  withTexasGovernment   Code                        transmitted
              In accordance with Texas Government Code 406.013 electronically transmitted authenticated
              documents
                         are valid.If thereis a              regardingthevalidityofthisdocument
                         are valid. If there is a question regarding the validity of this document andor
                                                                                                        seal
                                                                                                       or seal
                     e—mail
              please e-mail support@hcdistrictclerk.com




Silverado Appx. 0140
                                                                                       No. 1-15-567-CV 1055
TAB 25
                                                  DATA                                                       FILED
                                                                                               8/7/2014 9:22:36 PM
                                                                                                      Stan Stanart
                                                                                                      County Clerk
                JAS                                                                                  Harris County


                                                                                   PROBATE
                                                                                   PROBATE COURT1
                                                                                           COURT
                                                        NO. 427,208
                                                        NO. 427,208

                 INRE:GUARDIANSHIP   OF
                 IN RE: GUARDIANSHIP OF                     §           INTHEPROBATE
                                                                        IN             COURT
                                                                           THE PROBATE COURT

                 RUBYPETERSON,
                 RUBY PETERSON,                             §           NUMBER ONE
                                                                        NUMBER ONE

                 PROPOSED WARD
                 PROPOSED WARD                              §           HARRIS
                                                                        HARRIS C OUNTY,
                                                                               COUNTY, TEXAS
                                                                                       TEXAS


                                                                  2014-40980
                                                  CAUSE NO. 2014-40980

                 MACKEY
                 MACKEY       (("MACK")
                                "MACK")   GLEN
                                          GLEN PETERSON,
                                                  PETERSON, §§     INTHEDISTRICT   COURT
                                                                   IN THE DISTRICT COURT
                 PETERSON,                 NextFriend §
                 PETERSON, Individually, Next Friend        §
                 ofRUBY
                 of          PETERSON,
                    RUBY PETERSON,         DONLESLIE
                                           DON   LESLIE     §§
                 PETERSON,
                 PETERSON,                    andas
                                 Individually and   Next
                                                  asNext    §§
                 Friend,
                 Friend, ofRUBY
                          of RUBY PETERSON,
                                     PETERSON, and and       §
                 LONNY      PETERSON,
                 LONNY PETERSON,          Individually
                                          Individually and §§
                                                       and
                 NextFriend
                 Next             RUBYS.
                      Friend of RUBY         PETERSON,
                                         S. PETERSON,       §§
                 Plaintiffs,
                 Plaintiffs,                                 §§
                 V.
                 V.                                        §§      HARRISCOUNTY,
                                                                   HARRIS COUNTY, T EXAS
                                                                                  TEXAS
                                                            §
                 CAROLANNE
                 CAROL        MANLEY,
                        ANNE MANLEY,                        §
                 DAVID
                 DAVID PETERSON,   SILVERADO
                        PETERSON, SILVERADO                 §
                 SENIOR
                 SENIOR  LIVINGCARE
                         LIVING      FACILITY,
                                CARE FACILITY,              §
                 TANA  MCMILLON,
                 TANA MCMILLON,                             §
                 LINDA  LAVINSON,
                 LINDA LAVINSON,  DR.REBECCA
                                  DR. REBECCA              §§
                 CLEARMAN,
                 CLEARMAN,   DR.CHRIS
                             DR.       MERKL §§
                                 CHRIS MERKL
                 Defendants.
                 Defendants.                               §§            JUDICIAL D
                                                                   129THJUDICIAL
                                                                   129TH            ISTRICT
                                                                                  DISTRICT


                                      PLAINTIFFS’
                                      PLAINTIFFS'     AMENDED
                                                  3RD AMENDED PETITIONAND
                                                              PETITION AND
                                     CONTEST  TOGUARDIANSHIP   APPLICATION
                                     CONTEST TO GUARDIANSHIP APPLICATION

                        MACKEY
                        MACKEY ("MACK")
                               ("MACK") GLENPETERSON,
                                        GLEN PETERSON,LONNYPETERSON,
                                                      LONNY PETERSON,ANDDONLESLIE
                                                                     AND DON LESLIE

                 PETERSON,       ANDASNEXTFRIENDS/
                        INDIVIDUALLY            ATTORNEY-IN
                                                       FACTOF
                 PETERSON, INDIVIDUALLY AND AS NEXT FRIENDS/ ATTORNEY-IN FACT OF

                 RUBYPETERSON,
                 RUBY PETERSON, ("PLAINTIFFS"),
                                ("PLAINTIFFS"), file thisSworn  3RDAMENDED
                                                     this Sworn 3RD         PETITION
                                                                    AMENDED PETITION againstl
                                                                                     against




Silverado Appx. 0141
                                                                                No. 1-15-586-CV 1309
                 DEFENDANTS,
                      CARoL
                         ANNE DAVID
                                PETERSON, SENIOR
                                    SILVERADO
                 DEFENDANTS, CAROL ANNE MANLEY, DAVID PETERSON, SILVERADO SENIOR

                 LIVING                ADMINISTRATOR
                 LIVING ("SILVERADO"), ADMINISTRATOR TANNA
                                                     TANNA           LINDA
                                                           MCMILLAN, LINDA LAVINSON,
                                                                           LAVINSON,


        0
                 DR.
                  CHRIS AND
                          DR.
                           REBECCAFALSE
                                    IMPRISDNIVIENT,
                 DR. CHRIS MERKYL AND DR. REBECCA CLEARMAN FALSE IMPRISONMENT,

                 ASSAULT
                 ASSAULT &BATTERY,  CDNSPIRACY
                         & BATTERY, CONSPIRACY &FRAUD,   INVASION
                                               & FRAUD, INVASION OF
                                                                 OF  PRIVACY,
                                                                    PRIVACY,

                 INTENTIONAL
                 INTENTIONAL INFLICTION
                             INFLICTION OF           DISTRESS,OF
                                        OF EMOTIONAL DISTRESS,           FIDUCIARY
                                                               BREACH OF FIDUCIARY

                 DUTY,AND
                 DUTY,     BREACHOF
                       AND BREACH OF TRUST.
                                     TRUST.PLAINTIFFS
                                            PLAINTIFFS sseek
                                                         eek actual and  punitivedamages,
                                                                     andpunitive damages,

                 emergency
                 emergency injunctive
                           injunctive reliefagainst
                                      relief         DEFENDANTS,
                                             against DEFENDANTS, constructive
                                                                 constructive trust, Suspension/removal
                                                                              trust,suspension/removal of
                                                                                                       of
        0
                 TRUSTEES,
                      CAROL
                         ANNMANLEY
                               AND  PETERSON,
                                 DAVID        foraccounting,
                                         anorder
                 TRUSTEES, CAROL ANN MANLEY AND DAVID PETERSON, an order for accounting,

                 removal ofCAROL
                 removal          ANNMANLEY
                         of CAROL ANN                 Administrator,
                                             asEstate Administrator,
                                      MANLEY as                         wellas
                                                                     as well
                                                                     as           declaratory
                                                                             asaa declaratory judgment
                                                                                              judgment

                 thatDEFENDANTS’  1993DURABLE
                 that DEFENDANTS' 1993         POWER
                                       DURABLE POWER OFATTORNEY
                                                     OF              revoked
                                                                 wasrevoked
                                                        ATTORNEY was        effective

                 November
                 November I5,2013by
                          15,               notarized
                                      swornnotarized
                              2013 by sworn          REVOCATION
                                                     REVOCATION ofRUBY
                                                                of      PETERSON.
                                                                   RUBY PETERSON.

                                                            I.
                                                JUDGMENT
                                            DECLARATORY
                                            DECLARATORY JUDGMENT

                       PLAINTIFFS
                       PLAINTIFFS are entitled
                                  are          to declaratory
                                      entitledto  declaratoryjudgment       matter of
                                                                       s aa matter
                                                              judgmentaas             lawthat
                                                                                   of law      the1993
                                                                                          that the 1993
                 DURABLE OFATTORNEY
                     POWER      APPDINTINC
                                      CAROL
                                         MANLEY
                                            AND
                                              DAVID
                 DURABLE POWER OF ATTORNEY APPOINTING CAROL MANLEY AND DAVID

                 PETERSON was revoked
                 PETERSON was         as ofNovember
                              revoked as             15,22013.
                                         of November 15,  013.Tex.
                                                               Tex. C iv.Prac.
                                                                    Civ. Prac.&&Rem. Code
                                                                                Rem. Code 37.001-
                                                                                          37.001-

                 37.005et
                 37.005    Seq.T
                        et seq.  heHealthand
                                The                   Code,Section166.155,
                                    Health and Safety Code,                  permitseven
                                                            Section 166.155, permits evenan  incompetent
                                                                                         an incompetent

                      torevoke
                 person             POWER
                             a DURABLE  OFATTORNEY
                                                andthePARTIES   that
                                                           concede
                 person to revoke a DURABLE POWER OF ATTORNEY and the PARTIES concede that

                 RUBY
                    PETERSON
                          signedREVOCATION
                                        CAROL
                                           ANNMANLEY
                                                  AND
                                                    DAVID
                 RUBY PETERSON signed a REVOCATION of CAROL ANN MANLEY AND DAVID

                 PETERSON’S
                 PETERSON'S 1993DURABLE
                            1993 DURABLE P OWEROFATTORNEY
                                         POWER OF ATTORNEY on the      dayof
                                                              the 15th day    November,
                                                                           of November,

                 2013.
                    RUBY
                       PETERSON
                             hadthelegalrighttorevoke
                                                   theprior1993
                                                              POWER
                                                                 OF
                 2013. RUBY PETERSON had the legal right to revoke the prior 1993 POWER OF
                                                                                                     2




Silverado Appx. 0142
                                                                                No. 1-15-586-CV 1310
TAB 26
                                                                                     1



     1         APPELLATE COURT CASE NO. 01-15-00567-CV & 01-15-00586

     2             TRIAL COURT CAUSE NUMBER 427,208 & 427,208-501
                                                                FILED IN
                                                         1st COURT OF APPEALS
     3   IN THE GUARDIANSHIP               *        IN   THEHOUSTON,
                                                               PROBATETEXASCOURT   OF
                                                         9/15/2015 10:04:54 AM
     4                                     *
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
     5   RUBY PETERSON,                    *        HARRIS COUNTY, T E X A S

     6                                     *

     7   INCAPACITATED ADULT               *        COURT     NUMBER     (1)       ONE

     8

     9                 MOTIONS FOR PSYCHIATRISTS TO EXAMINE ALLEGED

   10                  INCAPACITATED PERSON AND MOTION TO COMPEL AND

   11                          MOTION FOR SANCTIONS HEARING

   12

   13                                Came to be heard on this the 8th day

   14    of August, 2014, Motions for Psychiatrists to Examine Alleged

   15    Incapacitated Person and Motion to Compel and Motion for

   16    Sanctions Hearing, in the above-entitled and numbered cause,

   17    and all parties appeared in person and/or being represented by

   18    Counsel of Record, before the Honorable Loyd Wright, Judge

   19    Presiding.

   20

   21                                  -
                               VOLUME _7_ OF   13

   22

   23                           O R I G I N A L

   24

   25




Silverado Appx. 0143
                                                                 RR Vol. 7
                                                                             2



     1                               APPEARANCES

     2                 ATTORNEYS FOR PLAINTIFFS, MACKEY GLEN PETERSON, DON
                       LESLIE PETERSON AND LONNY PETERSON:
     3
                            Candice L. Schwager Leonard
     4                      State Bar No. 24003603
                            1417 Ramada Dr.
     5                      Houston, Texas 77062
                            Telephone: (832)315-0355
     6

     7                 ATTORNEY FOR DEFENDANTS, CAROL ANN MANLEY AND DAVID
                       TROY PETERSON:
     8
                            Sarah Patel Pacheco
     9                      State Bar No. 00788164
                            1401 McKinney Street
   10                       1700 Five Houston Center
                            Houston, Texas 77010
   11                       Telephone: 713-658-2323

   12                  ATTORNEY FOR SILVERADO SENIOR LIVING CENTER SUGAR
                       LAND:
   13
                            Josh Davis
   14                       State Bar No. 24031993
                            Greenway Plaza, Suite 1400
   15                       Houston, TX 77046-2410
                            Telephone: (713)659-6767
   16

   17                  ATTORNEY AD LITEM FOR RUBY PETERSON:

   18                       W. Russ Jones
                            State Bar No. 10968050
   19                       5177 Richmond Ave, Suite 505
                            Houston, Tx 77056-6775
   20                       Telephone: 713-552-1144

   21

   22

   23

   24

   25




Silverado Appx. 0144
                                                              RR Vol. 7
                                                                           3



     1                      CHRONOLOGICAL INDEX

     2                                                              Page

     3   Attorneys' arguments on motions.........................    4

     4   Court recesses for the day..............................    34

     5   Court Reporter's Certificate............................    35

     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0145
                                                         RR Vol. 7